Citation Nr: 0105597	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  95-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a contusion of the left back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1954 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran's case was remanded for 
additional development in February 2000.  It is again before 
the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's case was remanded by the Board in February 
2000 to afford the veteran an opportunity for a VA 
examination.  The veteran was notified by the RO in June 2000 
that he was scheduled for an examination in July 2000 but he 
failed to report.  The veteran has offered no evidence to 
support his failure to report for his scheduled examination.

3.  The veteran's residuals of a contusion of the left back 
are manifested by a slight limitation of motion of the lumbar 
spine with subjective complaints of pain.  There is no 
evidence of moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for residuals 
of a contusion of the left back have been met.  38 U.S.C.A. 
§§ 1155 (West 1991), (Veterans Claims Assistance Act (VCAA), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.1-
4.7, 4.71a, 4.118, Diagnostic Codes 5292, 5293, 5295, 7803, 
7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In May 1957, the veteran was granted service connection for 
residuals from contusion of the left back.  The award was 
based on service medical records reflecting a contusion to 
the left flank (back) in March 1955 followed by 11 days of 
hospitalization.  The veteran was assigned a noncompensable 
disability rating, effective from the day after his 
separation from service in June 1956.

The veteran submitted his current claim for an increased 
(compensable) evaluation in August 1994.  He stated that his 
condition had worsened to the point that he had had to retire 
from his job five years earlier.  He asked that medical 
records be obtained from the University of Alabama from 1989 
until the present (1994).

Medical records were received from the University of Alabama 
at Birmingham, Alabama, (UAB) in November 1994.  The records 
were for the period from October 1982 to August 1993.  The 
records reflect ongoing treatment for a cervical spine 
problem and evaluation of colon polyps.  The veteran was 
never specifically evaluated or treated for problems related 
to his lower back.  An entry dated in August 1989 noted that 
the veteran complained of low back pain secondary to injuries 
received in service.  A parenthetical note remarked that this 
was well tolerated by the veteran.  Physical examination 
reported normal curvature and that the back was nontender.  
There was mild pain with flexion and extension.  

The veteran's claim for a compensable rating for the back was 
denied in December 1994.  The veteran submitted his 
substantive appeal in March 1995.  He stated he had 
experienced the same symptoms since 1956.  He stated that he 
had received continuous care for his back since service and 
listed several sources of records.  The most recent treatment 
listed was for 1990.  The veteran also submitted a doctor's 
affidavit, dated in February 1957, and the results of an 
electromyography test dated in December 1990.  

The veteran was afforded a VA orthopedic examination in May 
1997.  The veteran related that he had had continuous 
discomfort since the accident in service in 1955.  He said 
that he could not bend over without pain and that it hurt 
when he tried to lie on his left side.  The examiner reported 
that there was a grade II rotoscoliosis of the lumbar spine.  
The examiner also reported muscle spasm of the left 
paravertebral muscles.  The range of motion was reported as 
forward flexion to 28 degrees, extension to 20 degrees, left 
lateral flexion to 30 degrees, right lateral flexion to 38 
degrees with objective evidence of pain on motion.  There 
were no localizing neurological signs.  The diagnosis was 
grade II rotoscoliosis with residual muscle spasm of the 
paraspinal muscle.  The examiner opined that the grade II 
rotoscoliosis with residual muscle spasm was not related to 
the veteran's accident in service.

The veteran's case was remanded for further development in 
July 1998.  The veteran was requested to provide information 
regarding pertinent medical treatment records.  However, 
instead of identifying sources of treatment and locations of 
records, the veteran submitted a statement in September 1998.  
He also submitted copies of private and VA treatment records, 
dated from 1962 to 1990 that were already of record.  In his 
statement the veteran related that he had not received any 
further treatment for his back problems because of multiple 
surgeries affecting different conditions.  He said that his 
back problem had caused him to have to wear "built-up" 
shoes for 25 years.

The veteran was afforded a VA orthopedic examination in 
October 1998.  The veteran complained of pain.  He said that 
he would not take pain medication because he was "afraid" 
of it.  He said that he experienced flare-ups of pain such as 
when he would do yard work.  The flare-up would be alleviated 
by rest.  He said that he had trouble getting comfortable in 
bed.  He used to wear a back brace but could not use it well 
since his surgery for bladder cancer.  The examiner reported 
a range of motion for the veteran's lumbar spine as forward 
flexion to 40 degrees, extension to 11 degrees, right lateral 
flexion to 25 degrees and left lateral flexion to 17 degrees.  
The veteran's ability to walk was described as feeble but he 
was able to get in and out of a chair easily.  The examiner 
reported that "motion starts when pain begins" [sic].  The 
examiner stated that he was unable to provide an assessment 
of any additional disability due to flare-ups.  There was no 
objective evidence of pain on motion, of spasm, of weakness 
or of tenderness.  Scoliosis was noted.  The examiner 
reported that the left leg was three centimeters shorter than 
the right.  The examiner stated that the musculature of the 
back was atrophic.  Knee jerks and ankle jerks were absent.  
The diagnosis was post-traumatic fracture of the lumbar spine 
with loss of function due to pain.  The examiner noted that 
x-rays of the lumbar spine were interpreted to show diffuse 
osteopenia and scoliosis.

The examiner also stated that the veteran had incoordination, 
weakened movement and excess fatigability.  The examiner 
stated that he did not notice any objective evidence of pain.  
The veteran did not wince or moan.  He did have functional 
loss, however, during flare-ups but it was not feasible to 
state the degree.  The examiner opined that the veteran's 
"back" disability would prevent fruitful labor.  He also 
opined that the veteran's service-connected back disability 
caused an increase in nonservice-connected disorders.

The veteran's case was again remanded in February 2000.  
Specifically, the veteran was to be afforded another VA 
examination to address the nature and extent of all current 
residuals of his inservice left back contusion.  Furthermore, 
the veteran was requested to provide information relative to 
any outstanding treatment records in March 2000.  No response 
was received. 

The RO notified the veteran in June 2000 that he would be 
scheduled for the examination and that failure to report 
could result in his claim being denied.  He failed to report 
for a scheduled examination in July 2000.  The correspondence 
was addressed to the veteran's address of record.  There is 
no indication in the claims file of another address used by 
him subsequent to that date.  No correspondence has been 
returned as undeliverable.  Jones v. West, 12 Vet. App. 98, 
100-01 (1998).  The veteran has failed to show good cause for 
his failure to report for the scheduled examination.  
Therefore, the Board will adjudicate the claim based on the 
current evidence of record.  See 38 C.F.R. §§ 3.655(b), 
20.704(d) (2000).

Finally, the Board notes that the veteran stated at his 
October 1998 VA examination that he had had surgery at a VA 
facility in 1996.  The records from that surgery, and 
associated treatment, have not been associated with the 
claims file.  However, the veteran noted that the surgery was 
for a condition unrelated to the issue on appeal.  Moreover, 
he furnished a statement in September 1998 where he 
specifically stated that he had not received additional 
treatment for the issue on appeal because of other medical 
problems.  Further, the veteran was requested to identify 
sources of treatment/records in April 1997, September 1998, 
and March 2000.  Neither the veteran, nor his representative, 
have identified any other source of evidence that would have 
relevant records pertinent to the claim on appeal from 1994 
to the present.  In light of the veteran's own statement and 
the numerous attempts to elicit information from him, the 
Board finds that there is no prejudice to the veteran in not 
requesting the VA records related to the veteran's bladder 
cancer in 1996.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

II.  Analysis

The Board has reviewed the record and finds that all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained, and there is no further development needed 
to satisfy the duty to assist.  Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that the veteran's disability was not rated 
initially under a specific diagnostic code when service 
connection was established in 1957.  A rating decision, dated 
in May 1976, rated the disability under Diagnostic Code 7899 
as analogous to a scar disability affecting the skin.  
38 C.F.R. §§ 4.27, 4.118 (2000).  
No explanation was given for the original assignment of a 
diagnostic code pertaining to disabilities involving the skin 
as opposed to an orthopedic diagnostic code.  

The original December 1994 rating decision, denying the 
veteran's current claim for an increased rating, made no 
reference to a diagnostic code.  The decision stated that it 
confirmed the May 1976 rating action.  However, the March 
1995 statement of the case (SOC) provided the regulatory 
criteria pertinent to disabilities evaluated as lumbosacral 
strain but no regulatory criteria regarding a skin 
disability.  Diagnostic Code 5295, 38 C.F.R. § 4.71a (2000).  

The Board finds that the evidence of record does not 
demonstrate any residual disability involving a scar such 
that would warrant a compensable rating under Diagnostic 
Codes 7803, 7804, or 7805.  38 C.F.R. § 4.118.  Accordingly, 
the Board will evaluate the veteran's service-connected back 
disability under rating criteria involving the 
musculoskeletal system.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

For lumbosacral strain rated under Diagnostic Code 5295, a 
noncompensable evaluation is warranted where there are 
subjective symptoms only.  A 10 percent rating is for 
consideration with characteristic pain on motion.  A 20 
percent rating is warranted when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  38 C.F.R. § 4.71a.

Limitation of motion of the lumbar spine is rated under 
Diagnostic Code 5292.  Under Diagnostic Code 5292, a 10 
percent rating is assigned for slight limitation.  A 20 
percent rating is warranted where there is evidence of 
moderate limitation of motion.  Finally, a 40 percent rating 
is for application where there is severe limitation of 
motion.  38 C.F.R. § 4.71a.

In this case, the May 1997 VA examination reported a 
limitation of motion of the lumbar spine.  The examiner also 
noted that there was objective evidence of pain on motion.  
The muscle spasm that was observed was attributed to the 
veteran's nonservice-connected rotoscoliosis.  

The results of the October 1998 VA examination are of dubious 
value.  The VA examiner failed to review the veteran's SMRs.  
He recorded the veteran's recitation of his history of injury 
in service and based his diagnosis on that history.  However, 
the SMRs clearly show that the veteran did not suffer any 
fracture of the lumbar spine.  Moreover, there is no x-ray 
evidence of record at any time since the 1955 accident to 
reflect such an injury.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence.").  
The examiner provided no objective observations of pain on 
motion by the veteran.  He also stated that the veteran would 
experience a 10 percent additional functional impairment 
during flare-ups.  The range of motion was also reported as 
limited.  Finally, the examiner's assessment regarding the 
veteran's ability to work was also not supported by any 
additional comment or findings.  This is particularly 
relevant in that the evidence of record reflects that the 
veteran's employability was affected by his cervical spine 
surgery in 1988.  A condition that is not service connected.  
Finally, the Board attempted to develop additional evidence 
to address the inconsistencies of this examination but the 
veteran failed to report for the examination that was 
expected to provide that evidence.

In light of the evidence of record, the Board finds that the 
veteran's disability satisfies the criteria for a 10 percent 
rating under Diagnostic Code 5292 for a slight limitation of 
motion of the lumbar spine.  The range of motion measurements 
from the two VA examinations support this finding.  The 
veteran was not shown to have moderate limitation of motion 
to warrant the assignment of a 20 percent rating.

The Board also notes that the veteran did not demonstrate 
muscle spasm on extreme forward bending that was attributable 
to his service-connected back disability, or loss of lateral 
spine motion such as to warrant the assignment of a 20 
percent disability rating under Diagnostic Code 5295.  In 
addition, there was no evidence of intervertebral disc 
syndrome to warrant consideration of a 20 percent disability 
rating under Diagnostic Code 5293.  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, 38 C.F.R. 
§ 4.40 regarding functional loss due to pain and 38 C.F.R. § 
4.45 regarding weakness, fatigability, incoordination, or 
pain on movement of a joint are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

There was no medical evidence of fatigability, incoordination 
or weakness at the time of the May 1997 VA examination.  The 
muscle spasm and atrophy of the back were attributed to the 
veteran's rotoscoliosis.  The October 1998 VA examiner 
reported incoordination, weakened movement and excess 
fatigability and functional loss on flare-up.  However, the 
veteran exhibited no objective signs of pain during that 
examination.  Therefore, with consideration of all pertinent 
disability factors, including weakness, excess fatigability, 
incoordination and pain during flare-ups, the Board must 
nevertheless conclude that the veteran's current complaints 
of pain, with limitation of motion are contemplated in his 
current 10 percent rating.  Accordingly, an evaluation in 
excess of 10 percent is not warranted

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increase beyond the 10 percent rating for the 
veteran's service-connected residuals of a contusion of the 
left back.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); VCAA, § 4, (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102 (2000).

ORDER

Entitlement to a 10 percent rating for residuals of contusion 
of the left back is granted subject to the laws and 
regulations governing the award of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

